Citation Nr: 1424151	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post right shoulder injury with impingement.

2.  Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament tear of the left knee.

3.  Entitlement to a rating in excess of 10 percent from January 4, 2010 to September 27, 2013, and since March 1, 2014, for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of an extension of a temporary 100 percent convalescent rating for the right knee was explicitly raised in a March 2014 submission from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2014 Informal Hearing Presentation, the Veteran's representative stated that the left knee and right shoulder disabilities have worsened since the most recent evaluation in June 2011.  The Veteran has stated that the June 2011 VA examination report did not record where he felt pain during range of motion testing and contends that his true limitation of motion was not reflected.  The right knee was most recently evaluated in April 2011, and has undergone two surgeries since that evaluation.  Thus, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current severity of his service-connected left knee, right knee, and right shoulder disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his left knee, right knee, and right shoulder disabilities.  The examiner should review the claims file and note such review in the report.  The examiner should also note where pain begins in all range of motion studies.

2.  Then, after conducting any further development as may become indicated, re-adjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

